           Case 7:20-cv-06348-PMH
   Case 7-20-cv-06348-PMH          Document
                             Document       86 inFiled
                                      85 Filed    NYSD 09/16/21 Page 1 ofPage
                                                         on 09/15/2021    2   1 of 2



                                   DREW_, DAVIDOFF S EDWARDS
                                           LAW OFFICES, LLP
                                            P.O. DRAWER 1040
                                       MONTICELLO, NEW YORK 12701
                                             (845) 794-5000Application    denied without prejudice to renewal for
MICHAEL DAVIDOFF                                             failure to comply with this Court's Individual Practice
                                                                                            FAX: (845) 794-5606
                                                             4.C.                              <NOT FOR SERVICE)
JULIE BRENNAN
 LEGAL ASSISTANT                                         The Clerk of the Court is respectfully
                                         September 15, 2021                                      directed to
                                                                                      E-MAIL: info@ddelawofllce.com
                                                             terminate the motion sequence PHYSICAL
                                                                                           pendingLOCATION:
                                                                                                    at Doc. 85.
                                                                                            196 BRIDGEVILLE RD. SUITE 6
                                                             SO ORDERED.                   MONTICELLO, NEW YORK 12701
                                                                                                  <NOT FOR MAIL)



   VIAECF                                                    _______________________
   Hon. Philip M. Halpern, USDJ                              Philip M. Halpern
   United States District Court                              United States District Judge
   Southern District ofNew York
                                                             Dated: White Plains, New York
   500 Pearl Street                                                 September 16, 2021
   New York, New York 10007

   Re:     Herbert v. Warden Harold Smith, et al.
           Case #: 20-cv-6348 (PMH)

   Dear Judge Halpern:

   This office represents Defendants Calangelo, Ruggiero and Matis with regard to the above
   matter.

   This Court's Memorandum Opinion & Order entered on August 2, 2021 (Dkt. 83) permitted
   Plaintiff to file a Second Operative Pleading within thirty days from the date ofthe Order.

   Plaintiff filed a pleading which he designated as Second Operative Pleading and Motion for
   Appointment of Counsel (Dkt. 84).

   I respectfully do not believe the Second Operative Pleading cures the defects outlined in the
   Court's decision.

   As such, permission to file a Motion to Dismiss is requested, and I request until October 8, 2021,
   to serve said motion.

   Under FRCP 15(a)(3) a response to the Second Operative Pleading would be due by September
   22, 2021.

   Since Plaintiff is pro se, and is incarcerated in the Sullivan County Jail, I have not requested
   from Plaintiff's his consent.
        Case 7:20-cv-06348-PMH
Case 7-20-cv-06348-PMH          Document
                          Document       86 inFiled
                                   85 Filed    NYSD 09/16/21 Page 2 ofPage
                                                      on 09/15/2021    2   2 of 2




Regarding Plaintiffs request for Counsel, it is requested the Court deny the request as the Court
has previously done. (Dkt. 82)

                                     Respectfully yours,

                                     DREW, DAVIDOFF & EDWARDS
                                     L~ W ~FFifES, LLP



MD/jb
                                     t,v'[ ~~DAVIDOFF, ESQ.
cc:   Jeremiah Herbert, Plaintiff, Pro Se
      Michael F. McGuire, Sullivan County Attorney
